internal_revenue_service number release date ----------------------------- -------------------------------------------- ------------------------------------------ ----------------------------------------- legend taxpayer exempt_organization year state date month limited_partnership lp1 limited_partnership lp2 project project a b c d dear -------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ------------------------------ refer reply to cc ita b04 plr-120596-17 date date -------------------------------------------------------------- -------------------------------------------------------------- -------------------------------- ------- -------------- ---------------------- --------------- ---------------------------------------------------- ---------------------------------------------- ---- ---- ----- ---- -------------------------------------------------------------- ------------------- this letter responds to your letter dated date in which taxpayer requested an extension of time under sec_301_9100-3 of the procedure and administration regulations regulations to make two elections each effective as of taxpayer’s inception in year the elections are to file an election under sec_301_7701-3 to treat taxpayer as an association_taxable_as_a_corporation for federal tax purposes the corporation election and to make an election under sec_168 of the internal_revenue_code code for taxpayer a tax-exempt_controlled_entity under plr-120596-17 sec_168 to not be treated as a tax-exempt_controlled_entity from its inception the sec_168 election facts taxpayer was organized under the laws of state as a limited_liability_company on date taxpayer uses the accrual_method of accounting and has the calendar_year as its taxable_year taxpayer is wholly owned by exempt_organization which has received a determination that it is a tax-exempt_organization described in sec_501 because exempt_organization owns more than percent in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 of the code taxpayer’s sole business operation is to act as the managing general_partner in partnerships partnerships is a collective term used in describing limited_partner lp1 and limited_partner lp2 lp1 and lp2 were each formed to acquire own and rehabilitate low_income_housing in state lp1 purchased project during month year project is a low income residential apartment complex consisting of a buildings and b units lp2 purchased project during month year project is a low income residential complex consisting of c buildings and d units project sec_1 and both have been recently completed taxpayer intended to elect to be treated as an association_taxable_as_a_corporation effective date however due to inadvertence taxpayer failed to timely file form_8832 entity classification election additionally taxpayer intended to make a timely sec_168 election but inadvertently failed to do so upon discovering its failure to make the elections taxpayer promptly sought an extension of time in which to file the elections law and analysis the corporation election sec_301_7701-3 of the regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is disregarded as an entity separate from its owner if it has a single owner plr-120596-17 sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 with the service_center designated on form_8832 sec_301_7701-3 provides that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed the sec_168 election sec_167 of the code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 of the code the alternative_depreciation_system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 provides that for purposes of sec_168 if any property that is not tax-exempt_use_property is owned by a partnership having both a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to such tax-exempt entity’s proportionate share of such property shall be treated as tax-exempt_use_property sec_168 provides generally that any tax-exempt_controlled_entity shall be treated as a tax-exempt_entity for purposes of sec_168 and under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t of the regulations an election under sec_168 must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin the corporation election and the sec_168 election are both regulatory elections sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that plr-120596-17 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy- related penalty could be imposed under sec_6662 of the code at the time the taxpayer seeks relief or knew of the election and related tax consequences but chose not to file the election or uses hindsight in requesting relief additionally sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made conclusion based solely on the information submitted and representations made we conclude that taxpayer has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 taxpayer intended from the outset to make both the corporation election and the sec_168 election its failure to make the elections was inadvertent and taxpayer is not using hindsight in requesting relief moreover taxpayer requested relief before the failure to make the election was discovered by the service finally taxpayer acted reasonably and in good_faith and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 accordingly pursuant to sec_301_9100-3 taxpayer is granted an extension of time of days from the date of this letter_ruling to make both the corporation election and the sec_168 election this ruling is contingent on taxpayer filing within days from the date of this letter_ruling all required returns for all prior years consistent with the requested relief as to the corporation election taxpayer should file a properly executed form_8832 with the appropriate service_center electing to be treated as an association_taxable_as_a_corporation effective date a copy of this letter_ruling should be attached to the form_8832 as to the sec_168 election taxpayer should make the election in the manner provided in sec_301_9100-7t taxpayer should attach form_8832 the information provided in sec_301_9100-7t and a copy of this letter_ruling to the first of its required income_tax returns although this office has not verified any of the material submitted or facts assumed in support of the request_for_ruling they are subject_to verification on examination except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition sec_301_9100-1 provides that the granting of an plr-120596-17 extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 we are also sending a copy of the letter_ruling and of the proposed deletions to your designated representative pursuant to a form_2848 power_of_attorney and declaration of representative on file in this office if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the beginning of the letter sincerely stephen j toomey income_tax accounting office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
